                                       IN THE UNITED STATES DISTRICT COURT
                                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                               CHARLOTTE DIVISION
                                      CIVIL ACTION NO. 3:19-CV-00272-MOC-DSC


                PHILIPS NORTH AMERICA LLC,                        )
                                                                  )
                                                                  )
                                     Plaintiff,                   )
                                                                  )
                v.                                                )                   ORDER
                                                                  )
                DALE DOROW et. al.,                               )
                                                                  )
                                   Defendants.                    )



                          THIS MATTER is before the Court on the “Motion for Admission Pro Hac Vice and

              Affidavit [for Adaline J. Hilgard]” (document #85) filed August 31, 2021. For the reasons set

              forth therein, the Motion will be granted.


                          The Clerk is directed to send copies of this Order to counsel for the parties and to the

              Honorable Max O. Cogburn, Jr.


                          SO ORDERED.


Signed: August 31, 2021




                     Case 3:19-cv-00272-MOC-DSC Document 86 Filed 08/31/21 Page 1 of 1
